Citation Nr: 0202560	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  96-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches as being 
proximately due to or the result of the service connected 
PTSD.

2.  Entitlement to an evaluation in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from April 1967 to June 1969.

The veteran's claim of entitlement to service connection for 
headaches and PTSD was received by the RO on February 7, 
1995.  This appeal arises from a July 1995 rating decision of 
the Muskogee, Oklahoma Regional Office (RO) which granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective from February 7, 1995, and 
denied the claim of entitlement to service connection for 
headaches.  The veteran appealed this determination.

By rating decision in December 1996, a 50 percent evaluation 
was assigned for PTSD effective from February 7, 1995.  By 
rating decision in December 1997, a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability was denied.  

In regard to the claim for a higher evaluation for the 
service connected PTSD, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, as the July 1995 rating action was the initial 
grant of service connection for PTSD, the Board will consider 
whether staged ratings should be assigned for the veteran's 
service connected PTSD.  In this way, the Court's holding in 
Fenderson will be addressed in the adjudication of the 
veteran's appeal.  

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claim for a higher evaluation for PTSD involves a 
rating assigned in connection with the original grant of 
service connection, the Board will follow the holdings of the 
Fenderson and AB cases in the adjudication of this claim.  

On VA Form 646, received in November 2001, the representative 
conceded that the assignment of a total disability rating had 
satisfied the veteran's claim for a higher evaluation for 
PTSD.  38 C.F.R. § 20.204 provides that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  As the December 1995 substantive appeal in this 
case was personally filed by the veteran, the 
representative's statement in the November 2001 Form 646 does 
not constitute the unilateral withdrawal of the veteran's 
higher evaluation claim.

The Board also notes that the representative requested 
consideration of the issue of an earlier effective date for 
the assignment of the total disability rating.  This issue is 
referred to the RO for appropriate consideration.  
Parenthetically, it is noted that the resolution herein of 
the claim for a higher evaluation for PTSD may satisfy the 
earlier effective date claim based on the proffered 
contentions in the representative's presentation.


FINDINGS OF FACT

1.  During the pendency of this appeal dating from the grant 
of service connection for PTSD on February 7, 1995, the old 
psychiatric rating criteria in effect prior to November 7, 
1996 are more favorable to the veteran's claim.

2.  From the date of claim on February 7, 1995, to the 
present time, the veteran's service connected PTSD has 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment.

3.  The veteran's headaches are not etiologically related to 
the service connected psychoneurosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for the service connected PTSD, effective from the date of 
claim on February 7, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (as in effect 
prior to November 7, 1996).

2.  The veteran's headaches are not proximately due to or the 
result of the service connected PTSD.  38 C.F.R. §  3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records are silent regarding complaints, 
findings or diagnoses of headaches.

On VA psychiatric examination in March 1995, it was noted 
that the veteran had been working building storm cellars.  
The veteran had decreased interest in activities.  Sleep was 
disturbed and he was irritable.  The assessment was PTSD and 
a Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

On VA orthopedic and neurological examination in March 1995, 
it was noted that the veteran was claiming service connection 
for headaches which were secondary to PTSD.  He reported the 
onset of headaches in about 1984.  He described typical 
muscle contraction tension headaches of the posterior head 
and neck.  Headaches occurred daily.  The impressions 
included chronic tension type headaches by history.  

On the December 1995 substantive appeal, the veteran 
indicated that he had never been able to hold a job for an 
extended period due to PTSD symptoms which always required 
him to return to his father's construction job until he could 
not stand being around the veteran any longer.  The veteran 
alleged that he had developed headaches due to stress 
resulting from PTSD.

On VA psychiatric examination in September 1996, the 
diagnoses were PTSD and chronic headaches.  A GAF score of 65 
was assessed.  Regarding headaches, the examiner noted that 
as PTSD was an anxiety disorder, coexisting headaches was a 
distinct possibility.  However, given the nature of the 
headaches described by the veteran, early morning and 
episodic in nature which were relieved by analgesics, it 
appeared that the headaches were more migraine in nature.  

A September 1996 report from Roy T. Maxwell, Ed.D, indicates 
that the veteran was having problems sleeping with a poor 
appetite and crying spells.  He had increasingly stronger 
feelings of depression evidenced by low self-esteem, loss of 
interest in activities, suicidal ideation and extreme 
feelings of guilt.  He had frequent nightmares, intrusive 
thoughts, increased anger and irritability and flashbacks.  
He also had extremely painful guilt feelings, and feelings of 
helplessness and hopelessness.  The veteran lived in virtual 
isolation.  He reported working only sporactically for 
himself.  He had poor concentration and could not remember 
from one moment to the next.  The diagnosis was chronic PTSD 
and a GAF score of 45 was assigned.  The examiner noted that 
the veteran needed to be treated for his psychoneurosis.  
Based on the veteran's emotional and behavioral problems, it 
was opined that he was unemployable due to PTSD.

On VA psychiatric examination in January 1997, the diagnosis 
was moderate to severe PTSD.  It was felt that the severity 
of this disability had increased and that the veteran was 
having difficulty maintaining employment.  He had been 
unemployed for the past 3 months.  A GAF score of 50 was 
assigned.

An April 1997 report from Dr. Maxwell includes a diagnosis of 
severe PTSD with anxiety and depression.  A GAF score of 45 
was assigned.  It was noted that the veteran's physical and 
mental conditions continued to deteriorate due to unresolved 
issues from his military experience in Vietnam.  He 
experienced severe feelings of anger and pain.  He suffered 
from intrusive thoughts, nightmares and night sweats.  He had 
deteriorated significantly since the last time that he had 
been evaluated.  The veteran was unable to work.  He had been 
married and divorced 5 times.  Cognitive functioning was 
significantly impaired.  PTSD symptoms were growing worse.  
The chronicity and duration of the veteran's symptoms would 
most likely limit any major improvement.  PTSD had caused 
severe impairment in social, interpersonal and industrial 
areas.  It was opined that the veteran was unemployable.  

On VA psychiatric examination in October 2000, it was 
reported that the veteran continued to have basically the 
same symptoms that he had in the past.  The veteran preferred 
to spend most of his time by himself.  The veteran had not 
worked for several years.  He reported that he had always had 
a difficult time holding a steady job.  The diagnosis was 
PTSD and a GAF score of 54 was assigned.  It was noted that 
the veteran continued to have PTSD symptoms to include 
nightmares, intrusive thoughts, flashbacks, guilt and 
irritability.  He also demonstrated considerable levels of 
tension and depression.  


II.  Duty to assist

In this case, all evidence necessary for an equitable 
disposition of the veteran's claims has been obtained and the 
VA has fulfilled its duty to assist.   The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.





III.  Claim for higher rating for PTSD

The claim for a higher evaluation for PTSD arose following 
the assignment of an initial disability rating.  On an 
original claim, the veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  

The Court has ruled that the three criteria for a 100 percent 
rating are each independent bases for awarding a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In other 
words, if the veteran is found to be demonstrably unable to 
obtain or retain employment, the regulations provide for a 
100 percent rating.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2000) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The veteran's service connected PTSD has been evaluated by 
the RO as being 50 percent disabling from February 7, 1995.  
The veteran contends that a higher evaluation is warranted.  

The record during the pendency of this claim shows that the 
veteran has been unable to hold a full time job in which he 
was required to work with and for others.  The September 1996 
report of examination from Dr. Maxwell underscores the 
severity of the veteran's condition since the inception of 
this claim.  Dr. Maxwell noted that the veteran suffered from 
disturbed sleep, depression and increased anger.  He lived in 
virtual isolation and only worked sporadically for himself.  
A GAF score of 45 was assigned which represents an individual 
who exhibits serious impairment in occupational functioning 
and is unable to keep a job.  Based on the veteran's 
emotional and behavioral problems, Dr. Maxwell opined that 
the veteran was unemployable due to PTSD.  More recent 
private and VA examination reports consistently show that the 
veteran has been unable to work.

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms and social and occupational adjustment 
dating from the filing of the instant claim on February 7, 
1995, to the current time, more nearly approximate the 
criteria for the assignment of a 100 percent evaluation for 
PTSD as the veteran has been demonstrably unable to obtain or 
retain employment.  This evidence therefore supports the 
assignment of a 100 percent evaluation under DC 9411 from the 
date of his claim on February 7, 1995, under the holding in 
Johnson, supra.  As this determination encompasses the entire 
period of time under adjudication, additional inquiry under 
Fenderson is not indicated.


IV.  Secondary service connection for headaches

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  In 
addition, in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that service connection may be awarded 
for a disability under 38 C.F.R. § 3.310 if an existing 
disability was aggravated by a service connected disability.    

The veteran is currently claiming that he suffers from 
headaches that are the result of his service connected PTSD.  
The record shows that the veteran first reported suffering 
from headaches in the mid-1980s, many years after separation 
from service.  

The veteran contention as to a putative nexus between 
headaches and PTSD was addressed by a VA physician in 
September 1996.  The examiner noted that the veteran 
described headaches which occurred in the early morning, were 
episodic in nature and were relieved by analgesics.  In 
consideration of this evidence, the examiner concluded that 
it appeared that the veteran's headaches were more migraine 
in nature as opposed to being related to anxiety.  There is 
no medical evidence or opinion of record to the contrary.  In 
short, there is no competent evidence to establish an 
etiologic link between PTSD and the veteran headaches.  

Although the veteran is claiming secondary service 
connection, the Board also notes that service connection may 
be granted if an existing disability was aggravated by a 
service connected disability.  Allen, supra.  As is the case 
with the secondary service connection claim, there is no 
competent medical evidence to support such a theory in this 
case.

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from headaches that are 
proximately due to a service connected disability is found in 
the veteran's statements; however, lay evidence is inadequate 
to establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the preponderance of the evidence is against the veteran's 
claim.  

ORDER

Entitlement to the assignment of a 100 percent schedular 
evaluation for the service connected PTSD from the date of 
claim on February 7, 1995 is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to service connection for headaches as being 
proximately due to or the result of the service connected 
PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

